NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3214-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TRACY TISDOL, a/k/a
POETIC,

     Defendant-Appellant.
_______________________

                   Submitted February 8, 2021 – Decided March 24, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 95-11-1254.

                   Tracy Tisdol, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Tracy Tisdol appeals from the February 21, 2019 order of the

Law Division denying his motion to correct an illegal sentence. We affirm.

                                          I.

      In 1995, defendant, then nineteen, conspired with Meshach Greene and

Corie Miller to rob two young women who were sitting in a car with the windows

down on a summer night in Paterson. Miller was armed with a loaded handgun,

which defendant had seen in his possession earlier that day.

      The three men surrounded the women and demanded they turn over their

money. When the victims said that they did not have any money, Miller cocked

the gun and struck one of the women in the head. The assault caused the weapon

to discharge. The bullet struck the other woman, lacerating several of her

internal organs and lodging in her liver. Defendant and his co-conspirators fled

the scene, leaving the gravely injured victim to bleed to death while her friend

frantically tried to drive her to the hospital.

      A jury convicted defendant of first-degree murder, N.J.S.A. 2C:11-

3(a)(1); first-degree felony murder, N.J.S.A. 2C:11-(3)(a)(3); second-degree

conspiracy to commit armed robbery, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:15-1;

two counts of first-degree armed robbery, N.J.S.A. 2C:15-1; second-degree




                                                                          A-3214-18
                                          2
possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); and

third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b).

      The court merged the felony murder conviction into the murder

conviction, for which it sentenced defendant to life imprisonment with a thirty -

year period of parole ineligibility. The conspiracy conviction was merged into

the armed robbery convictions. The court sentenced defendant to a twenty-year

period of incarceration with a ten-year period of parole ineligibility on each

armed robbery conviction, with one sentence to run concurrent to the sentence

for murder and one to run consecutive to the sentence for murder. For the

possession of a weapon for an unlawful purpose, the court sentenced defendant

to a ten-year term of imprisonment with a five-year period of parole ineligibility.

Finally, the court sentenced defendant to a five-year term of imprisonment for

the unlawful possession of a weapon conviction. The court directed that the

sentences on the weapons convictions run concurrently with the murder

sentence. In the aggregate, the court sentenced defendant to a term of life

imprisonment, plus twenty years, with a forty-year period of parole ineligibility.

      On direct appeal, defendant argued, along with other points, that the trial

court erred when it imposed the maximum sentence for his armed robbery

convictions and directed that the sentence for one armed robbery conviction run


                                                                             A-3214-18
                                        3
consecutively to his sentence for murder. He also argued that his aggregate

sentence was manifestly excessive. We affirmed defendant's convictions and

sentence. State v. Tisdol, No. A-6056-96 (App. Div. Nov. 12, 1999). The

Supreme Court denied certification. State v. Tisdol, 163 N.J. 396 (2000).

      We subsequently affirmed the trial court's denial of defendant's first

petition for post-conviction relief (PCR). State v. Tisdol, A-3698-03 (App. Div.

Feb. 10, 2005). The Supreme Court denied certification. State v. Tisdol, 183

N.J. 586 (2005).

      Defendant filed for a writ of habeas corpus in the United States District

Court, which the court denied on September 25, 2006. Tisdol v. Cathel, No.

Civ. A. 05-3823 (JAP) (D.N.J. Sep. 25, 2006). The Third Circuit affirmed, and

the Supreme Court denied certiorari. Tisdol v. Milgram, 552 U.S. 1284 (2008).

      Defendant subsequently filed his second PCR petition. Among the issues

defendant raised was that his sentence was excessive. The trial court rejected

the petition as time barred and substantively meritless. We affirmed. State v.

Tisdol, No. A-1018-09 (App. Div. Oct. 29, 2010). The Supreme Court denied

certification. State v. Tisdol, 205 N.J. 518 (2011).




                                                                            A-3214-18
                                        4
      On September 9, 2018, defendant filed a motion in the Law Division to

correct an illegal sentence. In an oral opinion, the trial court denied defendant's

motion, explaining as follows:

            I don't think that there's any basis whatsoever for the
            claim that there was an illegal sentence, which is truly
            the only legal basis under which this matter could be
            before the [c]ourt at this stage after appeals have been
            exhausted, after other issues raised in the two previous
            PCRs.

                   ....

            As I noted, it was a standard murder sentence given,
            and there was a consecutive term imposed on one of the
            first[-]degree robberies, that with regard to the
            surviving victim.

            [W]hether . . . that sentence was lawful or excessive
            was addressed specifically by the Appellate Division in
            its decision. It was also addressed on the second PCR
            . . . . Those are fully adjudicated issues . . . .

            So there is nothing whatsoever illegal about the
            sentence, and . . . that truly ends our inquiry . . . .

                   ....

            The only thing . . . which in theory could have been an
            argument [is] that males don't have their brain
            chemistry fully developed until the age of [twenty-five]
            or so . . . and there was an indication [defendant] had
            used drugs and alcohol. It might have been a
            [nineteen]-year-old brain going on [fifteen]. . . . But
            the law doesn't make that distinction.


                                                                             A-3214-18
                                        5
            The legal age of majority was lowered to [eighteen]
            from [twenty-one] many years ago. It means that
            anyone [eighteen] years of age or older is subject to
            [the] full range of criminal penalties.

A February 21, 2019 order memorializes the court's decision.

      This appeal follows. Defendant raises the following arguments for our

consideration.

            POINT I

            DEFENDANT'S SENTENCE WAS ILLEGAL SINCE
            IT WAS NOT IMPOSED IN ACCORDANCE WITH
            LAW.

            POINT II

            THE SENTENCING COURT FAILED TO FOLLOW
            [STATE V. YARBOUGH] GUIDELINES FOR
            CONCURRENT SENTENCES.

            POINT III

            DEFENDANT'S     SENTENCE                EVIDENCES
            SENTENCE DISPARITY.

            POINT IV

            THE COURTS CONFUSED THE ACTIONS OF
            DEFENDANT TISDOL WITH DEFENDANT
            MILLER WHICH RESULTED IN AN EXCESSIVE
            SENTENCE FOR DEFENDANT TISDOL.




                                                                     A-3214-18
                                      6
            POINT V

            STATUTE WHICH MANDATES A SENTENCE OF
            [THIRTY] YEARS TO LIFE FOR ALL OFFENDERS
            WHO MURDER WITHOUT CONSIDERING ANY
            FACTORS OF MITIGATION, INCLUDING THE
            OFFENDER'S AGE AND THE LEVEL OF
            CULPABILITY, VIOLATES THE PROPORTION-
            ATE PENALTIES C[L]AUSE OF THE EIGHT[H]
            AMENDMENT OF THE U.S. CONSTITUTION[.]

                                        II.

      A motion to correct an illegal sentence may be filed at any time. R. 3:21-

10(b)(5); State v. Schubert, 212 N.J. 295, 309 (2012). An illegal sentence

"exceed[s] the penalties authorized by statute for a specific offense." State v.

Murray, 162 N.J. 240, 246 (2000). "A sentence may also be illegal because it

was not imposed in accordance with law. This category includes sentences that,

although not in excess of the statutory maximum penalty," are not authorized by

statute. Id. at 247. "In addition, a sentence may not be in accordance with law

because it fails to satisfy required presentencing conditions" or "include a

legislatively mandated term of parole ineligibility." Ibid. We review de novo

the trial court's finding that a sentence is legal. Schubert, 212 N.J. at 303-04.

      Having carefully reviewed the record, we agree with the trial court's

conclusion that defendant has offered no cogent argument that the sentence

imposed on him was illegal. Defendant received a life sentence with a thirty-

                                                                             A-3214-18
                                        7
year period of parole ineligibility for first-degree murder. This sentence is

authorized by N.J.S.A. 2C:11-3(b)(1), which provides, in relevant part, that

              a person convicted of murder shall be sentenced . . . by
              the court to a term of [thirty] years, during which the
              person shall not be eligible for parole, or be sentenced
              to a specific term of years which shall be between
              [thirty] years and life imprisonment of which the person
              shall serve [thirty] years before being eligible for
              parole.

"[B]ecause the crime of murder has no presumptive term, defendant, like every

murderer, knows he is risking life in prison." State v. Abdullah, 184 N.J. 497,

508 (2005).

      Defendant argues that he was sentenced for a longer term than permitted

by the statute because his aggregate sentence is a life term, plus twenty years,

with a forty-year period of parole ineligibility. Defendant errs, however, by

conflating the aggregate sentence for his multiple convictions with the sentence

he received for his first-degree murder conviction.

      As explained above, in addition to the sentence defendant received for

first-degree murder for the victim who was shot to death, he was also sentenced

to a consecutive twenty-year period of incarceration with a ten-year period of

parole ineligibility for the first-degree armed robbery of the victim who

survived. As we held on defendant's direct appeal, the separate consecutive


                                                                          A-3214-18
                                         8
sentence for one of the first-degree armed robbery convictions was authorized

by law because the armed robbery of the victim who lived was a distinct criminal

act against a person other than the murder victim.         Defendant's aggregate

sentence reflects more than just the sentence he received for first-degree murder.

      Our decision in defendant's direct appeal also precludes his claim that his

sentence is illegal because the sentencing court misapplied the holding in State

v. Yarbough, 100 N.J. 627, 630 (1985). That issue has been adjudicated and is

not an appropriate basis for a motion to correct an illegal sentence. See State v.

Trantino, 60 N.J. 176, 180 (1972) (A prior adjudication on the merits of an issue

on direct appeal is conclusive and cannot be relitigated, even if of constitutional

dimension).

      Nor are we persuaded by defendant's argument that he is entitled to an

evidentiary hearing to determine whether his sentence is illegal because of a

disparity in sentencing statewide for murder convictions. We recognize that our

Supreme Court has "consistently stressed uniformity as one of the major

sentencing goals in the administration of criminal justice." State v. Roach, 146

N.J. 208, 231 (1996). In support of his argument, however, defendant cites only

to what he describes as a "list of criminal cases involv[ing] some defendant[s]

who were convicted of murder with far more serious criminal histories, but were


                                                                             A-3214-18
                                        9
sentenced to thirty years without parole as opposed to having to serve the 'life'

component and other[s] who were sentenced to life with thirty years."

      Defendant appears to have compiled the information on which he relies

from the Department of Corrections (DOC) website which contains a short

profile of incarcerated offenders.       The website includes an offender's

convictions, dates of conviction, and sentences. It does not, however, indicate

whether the offenders were convicted by a jury or entered a guilty plea, a

significant omission, given that negotiated pleas often result in less severe

sentences than convictions after trial for similar offenses. In addition, the

website provides no information regarding the circumstances of the offenders'

criminal acts or backgrounds, the details of which are crucial to a sentencing

court's weighing of aggravating and mitigating factors. The information cited

by defendant, therefore, is incomplete and missing critical information on which

to compare his sentence to those given to other offenders.

      Nor did defendant explain how the inmates were selected for inclusion on

his list.   He does not identify the offenders sentenced for murder whose

information he encountered and decided not to include on his list. Defendant

also did not produce evidence establishing the accuracy of the information on

the DOC's website. He did not explain whether the DOC website includes


                                                                           A-3214-18
                                      10
sentences for all offenders, including those who have completed their sentences,

are remanded to a county jail or other facility, or who are housed out -of-State.

Thus, even assuming the information on which defendant relies is accurate, it is

woefully insufficient to establish a prima facie claim of a statewide disparity in

sentencing for murder convictions warranting an evidentiary hearing.

      Defendant also has not established a disparity in the sentences given to

him and his codefendants. Such a disparity may invalidate an otherwise sound

and lawful sentence. Id. at 232. Green, the codefendant with whom defendant

was tried, was sentenced to life imprisonment, plus twenty years, with a forty-

year period of parole ineligibility, the same aggregate sentence imposed on

defendant. Both were unarmed when they participated in the robbery that

resulted in their accomplice killing a young woman.

      We also agree with the trial court that defendant has not established his

sentence is illegal because the sentencing court failed to consider his youthful

brain development. Defendant argues, in effect, that there is a growing medical

consensus that key areas of the brain relevant to decision-making and judgment

continue to develop in males into their early twenties. He argues a court must

take that data into account at sentencing.




                                                                            A-3214-18
                                       11
      In support of his argument defendant relies on: (1) a February 2018 report

and resolution of the House of Delegates of the American Bar Association

(ABA) urging the organization to oppose imposition of a death sentence on any

person who was twenty-one or younger at the time of their offense; (2) a January

2004 article of the ABA entitled "Adolescence, Brain Development and Legal

Culpability;" (3) an undated and unsigned declaration by a neuropsychologist

apparently prepared in support of a 2002 Texas state habeas corpus petition; and

(4) a research paper of the MacArthur Foundation entitled "Less Guilty by

Reason of Adolescence." These documents identify scientific evidence relating

to brain development in young adults.

      Defendant's argument must be examined in the context of recent legal

developments concerning juvenile offenders. The United States Supreme Court

has established, through a series of decisions issued between 2005 and 2016,

that juveniles are developmentally different from adults and individualized

consideration of these differences is necessary prior to imposing the harshest

punishments available under law. See e.g., Roper v. Simmons, 543 U.S. 551,

578 (2005) (holding that imposing the death penalty on defendants convicted as

juveniles violates the Eighth Amendment); Graham v. Florida, 560 U.S. 48, 82

(2010) (holding that imposing life term without parole on juveniles convicted of


                                                                          A-3214-18
                                        12
non-homicide offenses is unconstitutional); and Miller v. Alabama, 567 U.S.

460, 465 (2012) (holding that mandatory life term without parole for juveniles

convicted of homicide is unconstitutional). The Court's holdings in each of these

cases were predicated on "scientific and sociological notions about the unique

characteristics of youth and the progressive emotional and behavioral

development of juveniles." State in Interest of C.K., 233 N.J. 44, 68 (2018).

      In State v. Zuber, 227 N.J. 422, 446-47 (2017), our Supreme Court held

that "Miller's command that a sentencing judge 'take into account how children

are different, and how those differences counsel against irrevocably sentencing

them to a lifetime in prison,' applies with equal strength to a sentence that is the

practical equivalent of life without parole." (quoting Miller, 567 U.S. at 480)

(citation omitted).

      Defendant argues that the scientific evidence that underpins the holding

in these precedents has advanced to include the development of post-adolescent

brains. The legal precedents, however, do not support his argument. The

evidence that defendant cites dates from before and around the time the Court

issued its opinion in Zuber. It is similar to the evidence on which the Court

relied to reach its holding in that case. Yet, there is no indication in Zuber, or

the precedents cited by the Court, that the constitutional protections established


                                                                              A-3214-18
                                        13
in recent decisions apply to offenders, like defendant, who commit crimes after

they have reached the age of majority. See United States v. Marshall, 736 F.3d

492, 500 (6th Cir. 2013) (noting that, for Eighth Amendment purposes, an

individual's eighteenth birthday marks the bright line separating juveniles from

adults; "In short, Marshall is at the very most an immature adult. An immature

adult is not a juvenile. Regardless of the source of the immaturity, an immature

adult is still an adult.").

       We note also that defendant had an opportunity at sentencing to present

evidence of mitigating factors, including his age and immaturity, factors the

sentencing court appears to have recognized when it found that defendant was

influenced by Miller, the older codefendant who brought the gun to the robbery.

       We have carefully considered defendant's remaining arguments and

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

       Affirmed.




                                                                          A-3214-18
                                      14